                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

WALTER LEE CARROLL, III,                              )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:19-cv-02554-TWP-DLP
                                                      )
DUSTIN KEEDY,                                         )
                                                      )
                              Defendant.              )

                   Order Dismissing Action and Directing Final Judgment

       Plaintiff Walter Lee Carroll, III, brought this 42 U.S.C. § 1983 action alleging that

defendant Dustin Keedy arrested him without probable cause in violation of the Fourth

Amendment. On Mr. Keedy’s motion, the Court dismissed Mr. Carroll’s complaint because it was

untimely filed and directed Mr. Carroll to show cause why the case should not be dismissed with

prejudice. Dkt. 14. Mr. Carroll has filed a response arguing that he is entitled to equitable tolling.

For the reasons below, the Court rejects Mr. Carroll’s equitable tolling argument, dismisses the

case, and directs entry of final judgment.

        Under Rule 12(b)(6), a party may move to dismiss a claim for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Dismissal is appropriate on statute of

limitations grounds where the plaintiff’s claims are “indisputably time-barred.” Small v. Chao, 398

F.3d 894, 898 (7th Cir. 2005); see also Ennenga v. Starns, 677 F.3d 766, 773 (7th Cir. 2012)

(same). Mr. Carroll’s claim accrued on January 4, 2017, when he was released from Indiana

custody. Dkt. 12-6. The limitations period expired two years later, on January 4, 2019, but

Mr. Carroll did not file his complaint until June 24, 2019. Dkt. 1.
        Mr. Carroll concedes that his claim accrued on January 4, 2017, and that it was filed outside

the limitation period, but he argues for equitable tolling. Dkt. 15. Specifically, he argues for tolling

of the time he was placed in administrative detention—with limited access to legal materials—

from August 29, 2018, through April 17, 2019. Id.

        Any equitable tolling argument must rely on Indiana law. See Granger v. Rauch, 388 Fed.

App’x 537, 541 (7th Cir. July 22, 2010) (“Section 1983 borrows not only the state statute of

limitations for personal-injury claims but also all related state tolling rules.”); Johnson v. Rivera,

272 F.3d 519, 521 (7th Cir. 2001) (similar).

        Mr. Carroll cites no Indiana tolling rule that might save his claim, and the Court is not

aware of any rule or law to support his contentions. Any arguable basis for tolling would require

Mr. Carroll to show that he diligently pursued his claim. Cf. City of East Chicago, Ind. v. East

Chicago Second Century, Inc., 908 N.E.2d 611, 622 (Ind. 2009) (“Instead of a full statutory

limitation period within which to act, a plaintiff must exercise due diligence in commencing her

action after the equitable grounds cease to operate as a valid basis for causing delay.” (quoting

Fager v. Hundt, 610 N.E.2d 246, 251 (Ind. 1993)).

        Mr. Carroll’s allegations do not support a finding of diligence. More than 19 months passed

from January 4, 2017, when his claim accrued, until August 29, 2018, when he reports being placed

in administrative segregation and deprived of his legal materials. This was more than enough time

to file the simple complaint underlying this action. And even after he was released from

administrative segregation on April 17, 2019, Mr. Carroll waited another two months before filing

his complaint. Because Mr. Carroll’s complaint is barred by the statute of limitations, this action

must be dismissed for failure to state a claim upon which relief can be granted. Final judgment

shall enter in a separate order.
       Because the complaint has been dismissed for failure to state a claim, Mr. Carroll is

assessed a strike and notified that upon the receipt of three total strikes, he will not be permitted to

proceed in forma pauperis in future litigation unless he is under imminent danger of serious

physical injury. 28 U.S.C. § 1915(g).

       IT IS SO ORDERED.

Date: 12/26/2019




Distribution:

WALTER LEE CARROLL, III
15602-028
FCI GILMER
P.O. Box 5000
GLENVILLE, WV 28351-6300

Traci Marie Cosby
OFFICE OF CORPORATION COUNSEL
Traci.Cosby@indy.gov

Daniyal M. Habib
OFFICE OF CORPORATION COUNSEL
daniyal.habib@indy.gov
